DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a1) as being anticipated by Hotta et al (US PG Pub No. 2018/0087462).
Regarding claim 1, Hotta teaches A straddled vehicle (figure 9) engine unit mountable to a straddled vehicle, the straddled vehicle engine unit comprising: 
an internal combustion engine, including 
a crankshaft, and (21 figure 1)
a crank angle signal output unit that periodically outputs a crank angle signal in accordance with rotation of the crankshaft, (105 figure 1) the internal combustion engine being configured to repeat at least two kinds of strokes on a cycle of every 720-degree rotation of the crankshaft; and (paragraph 83 figure 4)
a misfire detection device, including a crankshaft rotation speed fluctuation physical quantity acquisition unit and a misfire determination unit, wherein (14 figure 2)
the crankshaft rotation speed fluctuation physical quantity acquisition unit (11 figure 2 paragraph 76) is configured to acquire a physical quantity related to an amount of fluctuation in a rotation speed of the crankshaft in one kind of stroke, out of the at least two kinds of strokes, based on the crank angle signal from the crank angle signal output unit, and 
the misfire determination unit (15 figure 2) is configured to perform a misfire determination in response to each acquisition of the crankshaft rotation speed fluctuation physical quantity, whereby the misfire determination unit determines that a misfire has occurred in the internal combustion engine upon detecting both 
lowering of the rotation speed of the crankshaft at a first preceding timing based on a differential between a first preceding physical quantity and a second preceding physical quantity, the first preceding physical quantity being the physical quantity acquired at the first preceding timing, the second preceding physical quantity being the physical quantity acquired at a second preceding timing, the first preceding timing corresponding to the one kind of stroke before an acquisition timing at which the crankshaft rotation speed fluctuation physical quantity is acquired, the second preceding timing corresponding to the one kind of stroke before the first preceding timing, and (paragraph 104, paragraph 126-133)
completion of the lowering of the rotation speed at the acquisition timing based on a differential between the crankshaft rotation speed fluctuation physical quantity and the first preceding physical quantity (paragraph 126 figure 7).
Regarding claim 2, Hotta teaches wherein 
the internal combustion engine further includes at least two cylinders, 
the one kind of stroke at the first preceding timing is 720 crank angle degrees before at the acquisition timing at which the crankshaft rotation speed fluctuation physical quantity is acquired, and 
the one kind of stroke at the second preceding timing is 720 crank angle degrees before at the first preceding timing (paragraph 126-133 figure 7).
Regarding claim 3, Hotta teaches wherein the crankshaft rotation speed fluctuation physical quantity acquisition unit acquires, as the physical quantity related to the amount of fluctuation in the rotation speed of the crankshaft in the one kind of stroke, a quantity that represents a differential between a first rotation speed at a first crank angle position in the one kind of stroke and a second rotation speed at a second crank angle position that is less than 720 crank angle degrees before the first crank angle position (paragraph 126-133 figure 7).
Regarding claim 4, Hotta teaches wherein the misfire determination unit determines that a misfire has occurred in the internal combustion engine, upon detecting that a first change from the first preceding physical quantity to the crankshaft rotation speed fluctuation physical quantity and a second change from the second preceding physical quantity to the first preceding physical quantity have different positive or negative polarities (paragraph 126-133 figure 7).
Regarding claim 5, Hotta teaches wherein the crankshaft rotation speed fluctuation physical quantity acquisition unit acquires, as the physical quantity related to the amount of fluctuation in the rotation speed of the crankshaft in the one kind of stroke, a quantity that represents a differential between a first rotation speed at a first crank angle position in the one kind of stroke and a second rotation speed at a second crank angle position that is less than 720 crank angle degrees before the first crank angle position (paragraph 126-133 figure 7).
Regarding claim 6, Hotta teaches the straddled vehicle engine unit according to any one of claims 1 to 5; and a wheel that is driven by the internal combustion engine (figure 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747